Citation Nr: 1531516	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  09-14 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.   Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a left shoulder disability.

3.  Entitlement to service connection for a left wrist disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The Veteran served on active duty from October 1980 to May 1986.

These matters are before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued in June 2008 and November 2009 by the Detroit, Michigan, and St. Louis, Missouri (respectively), Regional Offices (RO) of the Department of Veterans Affairs (VA).  Jurisdiction has been retained by the Detroit, Michigan RO.

In March 2012, the Veteran participated in an RO formal hearing, and in June 2015, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking service connection for lower back, left shoulder, and left elbow disabilities, which he claims he developed as a result of his in-service duties as an aircraft baggage handler.  He further asserts that his left upper extremity disabilities are either caused by or have been exacerbated by his lower back disability, as his lower back disability creates right-sided pain, thereby causing him to overuse his left side.

While VA medical examinations and corollary medical opinions regarding the etiology of the Veteran's lower back and left shoulder disabilities were obtained, the medical opinions are insufficient, as they both failed to consider relevant evidence of record.  Accordingly, new opinions must be obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Furthermore, as no medical opinion has been obtained regarding the etiology of the Veteran's left elbow disability, and as the Veteran competently and credibly reports experiencing left elbow pain during service, a related medical opinion is required.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Additionally, the Veteran's outstanding VA treatment records, which have not been associated with the claims file since June 2008, must also be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records from June 2008 to the present.  

2.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the potential relationship between the Veteran's current lower back, left shoulder, and left elbow disabilities and service.  The Veteran's electronic claims file should be provided to the examiner for review.

After eliciting a history of the Veteran's lower back, left shoulder, and left elbow disabilities, conducting a relevant clinical examination, and reviewing radiological studies to ascertain the nature of his current disabilities, the examiner is asked to opine:

(1)  whether it is at least as likely as not (50 percent probability or greater) that the Veteran's lumbar spine disability is related to the back pain he competently and credibly reports experiencing during service as a result of his duties as an aircraft baggage carrier.  
	
The examiner is to consider and comment on the clinical significance of the following evidence, which was not expressly considered in the November 2008 VA opinion:

* October 1993 treatment for a lumbosacral spasm after a lower back injury one week prior and contemporaneous x-ray findings of L-2 compression fracture; and
* June 1995 treatment reflecting the Veteran's report of the onset of his lower back pain 10 years prior, during active service.

(2)  whether it is at least as likely as not (50 percent probability or greater) that the Veteran's left shoulder disability is (a) related to the left shoulder pain he competently and credibly reports experiencing during service as a result of his duties as an aircraft baggage carrier or (b) secondary to or aggravated by overuse of his left extremities to compensate for right-sided back pain.  
	
The examiner is to consider and comment on the clinical significance of the following evidence, which was not expressly considered in the January 2013 VA opinion:

* November 1981 x-ray noting the left A/C joint appeared off-set;
* May 1983 diagnosis of recurrent trapezius strain;
* September 1983 findings of slight atrophy of the left middle trapezius muscle and tenderness to pressure applied to left scapular region; and
* The first post-service treatment for left shoulder complaints in 1998, not 2001 as cited in the 2013 VA opinion.

(3)  whether it is at least as likely as not (50 percent probability or greater) that the Veteran's left elbow disability is (a) related to the left elbow pain he competently and credibly reports experiencing during service as a result of his duties as an aircraft baggage carrier or (b) secondary to or aggravated by overuse of his left extremities to compensate for right-sided back pain.  	
The examiner is to consider and comment on the clinical significance of the following evidence:

* December 1998 treatment for left elbow pain; and 
* April 2009 left elbow x-ray evidence of possible joint effusion or occult fracture.

A complete rationale must be provided for all requested opinions.

3.  Then, readjudicate the Veteran's service connection claims for lumbar spine, left shoulder, and left elbow disabilities.  If the benefit sought with regard to any claim remains denied, issue a supplemental statement of the case, and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. N. HYLAND 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


